IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON



LEDCOR INDUSTRIES (USA), INC.,                         No. 72992-6-
etal.,
                                                      DIVISION ONE
                      Respondent/
                      Cross-Appellants,
                                                                                  fV;

               v.                                                                       f/>p




STARLINE WINDOWS, INC., et al.,                       UNPUBLISHED


                      Appellant/                      FILED: July 27. 2015
                      Cross-Respondents.




         Cox, J. - Ledcor Industries (USA) Inc. moves to dismiss this appeal as

untimely. Because Starline Windows Inc. failed to file its notice of appeal within

30 days of the decision entered on July 8, 2014, its appeal of that decision is

untimely. Accordingly, we grant the motion to dismiss this appeal.

                               MOTION TO DISMISS

         Ledcor sued Starline. The court decided the claims between these parties

in a series of summary judgment orders that are the subjects of a linked appeal.1

         After the court resolved these claims, both Ledcor and Starline moved for

attorney fees under the terms of their contract. The court denied both motions,




          See Ledcor Industries (USA), Inc. v. Starline Windows. Inc., No. 72317-
1-1.
No. 72992-6-1/2



concluding that both parties substantially prevailed. This order was entered on

July 8, 2014.

       Ledcor did not appeal the trial court's order on fees. On January 9, 2015,

Starline appealed the trial court's order on attorney fees.

       Ledcor moved to dismiss this appeal as untimely. Starline answered the

motion.


       Under RAP 18.9(c)(3), this court may dismiss an appeal on a party's

motion if the notice of appeal was not timely filed. RAP 18.8(b) contains the only

exceptions to this rule. Under that rule, this court "will only in extraordinary

circumstances and to prevent a gross miscarriage of justice extend the time

within which a party must file a notice of appeal."2 This is because "the

desirability of finality of decisions [ordinarily] outweighs the privilege of a litigant

to obtain an extension of time."3

       Under RAP 5.2(a), a party must file a notice of appeal within "30 days after

the entry of the decision of the trial court that the party filing the notice wants

reviewed." The date of entry is determined by CR 5(e) and CR 58.4 These rules

establish that the date of entry is the date the signed order is filed with the clerk.

       Here, the court's order denying attorney fees, dated July 7, 2014, was filed

with the clerk on July 8, 2014. Thus, Starline had 30 days from the latter date to

file its notice of appeal.


       2 RAP 18.8(b).

       3ld,

       4 RAP 5.2(c).
No. 72992-6-1/3



       This record shows that Starline failed to file its notice of appeal of the July

2014 decision until January 9, 2015, six months later. Accordingly, its appeal is

untimely.

       Starline argues that its appeal was timely because the court's order failed

to comply with CR 54(f)(2). Specifically, Starline argues that it did not receive "5

days' notice of presentation" or a copy of the proposed order. This argument is

without merit.


       CR 54(f)(2) states that "[n]o order or judgment shall be signed or entered

until opposing counsel have been given 5 days' notice of presentation and served

with a copy of the proposed order." Starline argues that the order was void for

failing to comply with CR 54(f)(2), and thus time to file a notice of appeal never

began to run.

       This argument is unpersuasive for two reasons. First, Starline fails to cite

any authority indicating that failure to comply with CR 54(f)(2) affects the date

that time begins to run for a notice of appeal under the RAPs. As explained

earlier, time begins to run when the order is entered.5 In this case, that date was

July 8, 2014.

       Second, under some circumstances, failure to comply with CR 54(f)(2)

may void an order.6 But if "the complaining party shows no resulting prejudice"




       5 RAP 5.2(c); CR 5(e); CR 58.

       6 Burton v. Ascol. 105 Wn.2d 344, 352, 715 P.2d 110(1986).
No. 72992-6-1/4



the order is not invalid.7 Here, Starline has failed to allege any prejudice

resulting from its failure to receive five days' notice prior to the entry of the order.

                                     ATTORNEY FEES

       Ledcor argues that it is entitled to attorney fees on appeal. Because

Ledcor prevailed in this appeal, we grant its request.

       Parties in Washington may recover attorney fees if a statute, contract, or

recognized ground of equity authorizes the award.8 "'A contractual provision for

an award of attorney's fees at trial supports an award of attorney's fees on

appeal under RAP 18.1.'"9

       Here, the parties' contract states: "In the event that. . . litigation is

instituted to . . . adjudicate any question(s) arising under this Agreement, the

prevailing party shall be entitled to its actual attorneys' fees and all costs incurred

in connection therewith . . . ."10

       Ledcor prevailed in this appeal by successfully moving to dismiss. Thus,

Ledcor is entitled to an award of attorney fees on appeal according to the parties'

contract.




       7\±

       8 LK Operating. LLC v. Collection Grp.. LLC. 181 Wn.2d 117, 123, 330
P.3d 190 (2014).

       9 Thompson v. Lennox. 151 Wn. App. 479, 491, 212 P.3d 597 (2009)
(quoting W. Coast Stationary Eng'rs Welfare Fund v. Citv of Kennewick. 39 Wn.
App. 466, 477, 694 P.2d 1101 (1985)).
       10
            Clerk's Papers at 164.
No. 72992-6-1/5



      We grant Ledcor's motion to dismiss Starline's appeal as untimely. We

also grant Ledcor's request for fees on appeal.
                                                       ^b*. J-

WE CONCUR:




                      ££
4    1£ff/\*>>s\
                  S